DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 18 May 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 1, 2 6 – 10 and 15 – 18 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to Claim 11 have been fully considered and are persuasive.  The 112(a) Rejection of Claim 11 has been withdrawn. 

Allowable Subject Matter
Claims 11 – 14 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 11, the prior art fails to anticipate or render obvious a method of detecting leaks comprising (b) after the completion of step (a), allowing the sorbent material to continuously absorb volatile organic compound molecules in ambient air over an extended period of time of at least twenty-four hours; (c) after the completion of step (b), heating the sorbent material using the heating element, thereby causing the sorbent material to release, in ambient air, a gas containing the volatile organic compound molecules that were absorbed in step (b), wherein the area monitoring device is not removed from the area during step (c), in combination with the recited claim limitations. The features are critical to the applicant’s invention as they allow for 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856